Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 3, 4 through 11 and 13 through 20 (now renumbered Claims 1 - 18) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 9 and 16 are allowable because, although Grant discloses  an electronic device ([0035) “FIG. 1 shows a computer system …”) comprising:
	a display (Figure 1, #121);
	at least one sensor (Figure 1, #113);
	a processor (Figure 12, #203) operatively connected to the display and the at least one sensor ([0022] “FIG. 12 shows a data processing system on which the methods of the present disclosure can be implemented”); and
	a memory (Figure 12, #211) operatively connected to the processor (Figure 12, #201), wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device ([0030] “A typical avatar in a three-
	obtain a first input associated with generation of a first avatar animation through the at least one sensor (Figure 10, #271), wherein the first avatar animation includes a first object and a second object indicating a location different from the first object (Figure 10, #273 wherein the office finds posture of a user and avatar requires more than one object such as a head and a shoulder);
	identify whether the first object and the second object satisfy a specified condition (Figure 10, 275 “Generate an animation showing posture changes …” wherein the office considers Grant’s animation showing posture changes necessarily discloses the first and second object satisfy the condition of posture changes);
	obtain first data for the first object based on the obtained first input (Figure 10, #271, “Receive input data …”);
	obtain second data for the second object based on the obtained first input and a specified scheme (Figure 10, #273 “… posture data …” wherein the office finds posture of a user and avatar requires more than one object such as a head and a shoulder);
	generate the first avatar animation based on the first data and the second data (Figure 10, #275); and
	display the first avatar animation through the display (Figure 10, #277), 
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest: 
not satisfying the specified condition, obtain first data for the first object based on the obtained first input and without using a specified scheme; and 
based on (when) the second object satisfying the specified condition, obtain second data for the second object based on the obtained first input and based on the specified scheme.

Claims 2, 3, 4 through 8, 10, 11, 13 through 15 and 17 through 20 are allowable for being dependent upon independent claims 1, 9 and 16.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622